UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6872


MICHAEL SHORT,

                  Petitioner - Appellant,

             v.

PAUL SCHULTZ, Warden; FCI FAIRTON; BUREAU OF PRISONS,

                  Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.         Michael F. Urbanski,
Magistrate Judge. (7:08-cv-00057-jpj-mfu)


Submitted:    October 27, 2008               Decided:   November 5, 2008


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Short, Appellant Pro Se. Thomas L. Eckert, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael    Short,   a    federal    prisoner,     appeals      the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)   petition.     We   have   reviewed   the   record   and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      Short v. Schultz, No. 7:08-cv-00057-jpj-

mfu (W.D. Va. May 6, 2008).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                     2